Case 3:18-cV-OO416 Document 4 Filed on 12/05/18 in TXSD Page 1 of 3

EXhibit A

Case 3:18-cV-OO416 Document 4 Filed on 12/05/18 in TXSD Pag e 2 of 3

BAY AREA CRED|T
»“'~4*~ sERvicE
¥§o$(i)i)i(:i§sgctg? 5914 _
. .,, . P.o. sox 461600,
RETURN sEvacE esoussrsb § AT,_ANTA GA 31145
- aoo-ass-ans

Phone i-Iours: Mon. - Fri.: BAM - 12AN| EY

4~ pLEAsE no riot serio FAYMENTS on 4~ saturd¢y: aAM » YPM ET

CURRESPONDENCE TU THE AB°VE ADDRESS Omce Hours: Mon_ _ Ff'h: BAM _ SPM ET
BACS Account #: SEE SUN|MARY
Creditor: SEE SUMN|ARY
ill»llll"'“'"l"|*'l"s"*|r|“l"'iI*-'*n"i|lill'l"'i'i'i' crediiomcooune#: see suMnARv
PBEOGSOOS{)SQBZ -5476301 16 107964 Date Of Sarvice: SEE SUMMARY
DAN!EL FlDDlCK JR Principai Assigned: SEE SUMMARY
209 W;ND}NG RD TOTAL DUE: $ 2.126.00

 

FR|EN DSWOOD TX 77546-2110

MAY 25, 2018
ACCOUNT NOT|F|CAT!ON

arr,Custome _~- M a

Thi;¢: a€counts referenced in the SUMMARY section have been assigned to BAY AREA CREDIT SERVlCE (BACS) for
co ec con

if you are covered by an insurance plan or provider that has not already paid this debtor any portion of this debt, piease
contact our office so we may assist you in getting this claim resolved

You may remit payment by mail to: BAY AREA CREDiT SERVICE P .O. BOX 467600 ATLANTA GA 31146
Please ensure the Reference number and Creditor name are included on your check or money order.

Additionally. you can make payment in iuli by using your checking account, debit card or credit card by visiting our
website at www. bayareacrec|it. comlgay or over the phone by calling 800-895-3116.

lf you are notable to pay the baiance, or if you have questions please call us at 800-895-3‘1‘16.

As required by law. you are hereb notified that a negative credit report reflecting on your credit record may be submitted
to a credit reporting agency if you aii to futiill the terms of your credit obligations

Sincereiy. _
HOVG, LLC dba Bay Area Credit Service (BACS}, 4145 Sbaoi<ieford Road, Suite 3308, Norcross, GA 30693

TH¥S COMMUN|CAT|ON IS FROM A DEBT COLLECTOR. THIS lS AN ATTEMPT TO COLLECT A DEBT BY A
DEBT COLLECTOR AND ANY lNFORMATION WE OBTAiN WiLL BE USED FOR THAT PURFOSE.

SEE REVERSE SIDE FOR iMPORTANT CONSUMER lNFORMA`f|ON.

 

|n order to credit your account properfy, you must return this bottom portion with your payment

|f you wish to make a payment on the web go to: www. bayareacredit gom!gay. l `
You may mail your payment for processing to BAY AREA CRED|T SERViCE, P. 0. BOX 467600, ATLANTA GA 31 146.
if you have any questions or would like to pay by phone, call 800-895~3116.

 

NAME: oANiEi, Flooicl< JR -
Refereme # 51598197 PLEAst-: sENo ALL PAvMEN?s ANo

Crediwr: SEE SUMMARV coRREsPoNbENcE ro THE AooREss BELow:

Credith Account #: SEE SUMMARY
TOTAL DUEE $ 2.‘|26.00

 

 

 

.ndnqnn"qdqqnqpp“ngqnqunhnpdnbpn

BAY AREA CRED|T SERV!CE
P.O. BOX 467500
ATLANTA GA 31146

08396010106400
S-SFHOVSZSU L-EMC1P4IEMC%P4 A-128440545 PBEOG300303982107%4

Case 3:18-cV-OO416 Document 4 Filed on 12/05/18 in TXSD Page 3 of 3

1 l _ CONSUMER Rth-ETS
Un|ess you notify thi_s office within 30 days after receiving'tFiis notice that you dispute the validit of the debtor any portion
thereof, this office will assume th_ls debt is valid. lf ou notify this office in writin within 30 days rom receiving this notice
that you dispute the vaiidity of this debtor any po ron thereof this ofhce wilt ob ain verification'of the debtor obtain a copy
of the judgment and mail you a co y of such judgment or veriiication. if you re uest this amos _in writiri within 30 days after
rec§ii[iing his notioe, this office wil provide you with the name and address of e originai creditor if di erent from the current
ore ior.

oEnEci-ios Y`EL consuiviioog __ _ - -
A menos que usted le notit'ique a esta ofioina_ entro de 0 ias espues e que reoibio este aviso que usted reclama la

vaiidez de la deucta o cua| uier parte de la misma, ceta oficina clara per hecho que ia deuc|a es vatida. Si usted te notit”ica a
esta china por esc_rito en 0 dias de reci_bir este aviso que usted reclama la validez‘de la presents d_e_ti_da o cualguier parte
de la mtsma, la oticina obtendra verificac_ion de ia deuda u obtendra una copla del dictamen y_ie remitira bna copia de dicho
dictarnen o verificacion. Si usted le solicits a este onc'ina por escrito dentro de 30 dias de recibir este aviso, este oficina le
proveera el nombre y domiciiio del acreedor original si es diferente ai acreedor actuai.

 

 

 

 

 

 

 

 

 

 

 

 

ADDRESS OR NAME CORRECILON

WORK PHONE NO. HOME PHONE NO.

NAME

ADDRESS

ClTY STATE ZiP

SUMMARY

CREDITOR CREDITOR ACCT fence ACCT DATE OF sbhvics PP.INCIPAL AMotiNT
cARvE.R PARK EMERGENCY i.=i~iir 0096'76514132/5159619? 01-20-18 'il.oo
CARVER Pnat< EMERGE:NCY Pi~iY 009676514132/53597957 01-20-18 2,055.00
TOTAL Dt)E 2, 126.00

 

 

 

